Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 19, 2021

The Court of Appeals hereby passes the following order:

A21D0170. MARVIS MCDANIEL-IVEY v. OFFICER LANDRY.

      Marvis McDaniel-Ivey sought a temporary twelve month protective order
against “Officer Landry.” The trial court entered an order dismissing McDaniel-Ivey’s
petition, finding her allegations did not meet the criteria for stalking. McDaniel-Ivey
appealed to the Georgia Supreme Court, which docketed the case as an application
for discretionary appeal. The Supreme Court then transferred the application to this
Court after finding no basis for its jurisdiction. See Case No. S21D0498 (decided
Dec. 11, 2020). It appears, however, that the order may be appealed directly.
      A party must file an application for discretionary appeal to obtain review of a
protective order that was entered in an action brought under the Family Violence Act,
because such cases are domestic relations cases within the meaning of OCGA § 5-6-
35 (a) (2). See Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999).
However, a party may file a direct appeal from a protective order that was entered in
an action brought under OCGA § 16-5-94, the general stalking statute. See, e.g.,
Sinclair v. Daly, 295 Ga. App. 613 (672 SE2d 672) (2009) (reversing on direct appeal
a stalking protective order entered under OCGA § 16-5-94); Pilcher v. Stribling, 282
Ga. 166 (647 SE2d 8) (2007) (same).
      Here, there is no indication that the parties have a familial relationship within
the meaning of the Family Violence Act, which defines “family violence” as “acts
between past or present spouses, persons who are parents of the same child, parents
and children, stepparents and stepchildren, foster parents and foster children, or other
persons living or formerly living in the same household[.]” OCGA § 19-13-1.
Therefore, McDaniel-Ivey appears to have a right of direct appeal.
       We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and McDaniel-Ivey shall have ten days from
the date of this order to file her notice of appeal with the trial court. If she has already
filed a notice of appeal in the trial court, she need not file an additional notice. The
clerk of the trial court is DIRECTED to include a copy of this order in the records
transmitted to the Court of Appeals.



                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/19/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.